DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Amendments to the specification filed on 8/13/2021 are entered. 
Allowable Subject Matter
Claims 1-19 are allowed.
Regarding claim 1, the prior art of record does not disclose alone or in combination:
A method for sensorless determination of orientation of a rotor of an ironless permanent magnet synchronous machine (PMSM) motor from a known rotor angle during standstill of the rotor, the method comprising: a. specifying a rotor system according to a rotor angle; b. applying voltage pulses to phases of an ironless permanent magnet synchronous machine (PMSM) motor in a torque-forming direction of the rotor system, wherein the ironless PMSM motor is slotless and lacks a permeable core on which windings of a stator of the PMSM motor are wound; c. measuring current in the phases of the ironless PMSM motor; d. determining an expected back electromotive force (EMF) along a flux-forming axis, based on the measured current; e. forming an integral of the expected back 

Regarding claim 15, the prior art of record does not disclose alone or in combination:
A permanent magnet synchronous machine (PMSM) motor system comprising: an ironless permanent magnet synchronous machine (PMSM) motor, wherein the ironless PMSM motor is slotless and lacks a permeable core on which windings of a stator of the PMSM motor are wound; and 6a motor control unit in communication with the ironless PMSM motor, the motor control unit comprising a processor and a memory and configured to: specify a rotor system according to a rotor angle; apply voltage pulses to phases of the ironless PMSM motor in a torque- forming direction of the rotor system; measure current in the phases of the ironless PMSM motor; determine an expected back electromotive force (EMF) along a flux- forming axis, based on the measured current; form an integral of the expected back EMF by time integration of the expected back EMF along the flux-forming axis and/or form a filter-based accumulation function; and determine an orientation of a rotor of the ironless PMSM motor from one or both of an algebraic sign of the integral of the expected back EMF and an algebraic sign of the accumulation function and correct the rotor angle by either 00 or 1800 based on the orientation found, wherein the orientation of the rotor is determined when the motor is at standstill.

The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 15 do not disclose alone or in combination:


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.S.L./Examiner, Art Unit 2846           

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846